Case 1:21-cv-00987-LPS Document1 Filed 07/02/21 Page 1 of 9 PagelD #: 1

July 1, 2021

VIA FEDERAL EXPRESS OVERNIGHT MAIL

oz wy 2- Wie tens

Clerk’s Office

United States Bankruptcy Court for District of Delaware
824 Market Street, 3 Floor

Wilmington, Delaware 19801

In Re W.R. Grace & Co., Chapter 11 Bankruptcy Case No. 01-01139 (AMC)

Dear Clerk,

Attached are my “Notice of Appeal and Statement of Election”, an “Affidavit of

Service” and my appeal filing fee check in the amount of $298.00 payable to
Clerk, United States Bankruptcy Court.

Also attached is an extra copy of the face sheet of my “Notice of Appeal, and a
preaddressed postage prepaid envelope.

Please conform a copy of the face sheets showing date of filing and document
number of filed document and return the conformed face sheet with docket numb4
to me in that attached preaddressed prepaid envelope.

Also, please return a receipt for my payment of filing fee for appeal in the amount
of $298.00.

Thank you.

Very truly yours, A af Sty «ff View

Gary Smolker

Email: GSmolker@aol.com
Cell Phone: 1-310-749-9735
Office Phone: 1-818-788-7290

 
Case 1:21-cv-00987-LPS Document1 Filed 07/02/21 Page 2 of 9 PagelD #: 2

Gary Smolker
16055 Ventura Blvd., Suite 525
Encino, CA. 91436

 
Case 1:21-cv-00987-LPS Document1 Filed 07/02/21 Page 3 of 9 PagelD #: 3

Official Form 417A (12/18)

[Caption as in Form 476A, 416B, or 476D, as appropriate]
NOTICE OF APPEAL AND STATEMENT OF ELECTION

 

 

Mm
Part 1: Identify the appellant(s) mS
c_ ss
1. Name(s) of appellant(s): . = hs
Gary S Smolker — ' -
re
2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the Subject afthis
appeal: = L.
For appeals in an adversary proceeding. For appeals in a bankruptcy case and not in a
DO Plaintitt adversary proceeding.
O21 Defendant Q] Debtor
C} Other (describe) we ee = Ad Craitor

O Trustee
L) other (describe)
Part 2: Identify the subject of this appeal

1. Describe the judgment, order, or decree appealed from: Order Approving Request to Cancel Hearing

2. State the date on which the judgment, order, or decree was entered: 08/22/2021

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
and telephone numbers of their attorneys (attach additional pages if necessary):

1. Party: GARY S SMOLKER Attorney: Pro Se
16055 Ventura Boulevard - Suite 525

Encino, California 91436

 

 

2. Party: W.R. Grace & Co Attorney: Roger Higgins, Esq.
Law Offices of Roger Higgins, LLC

516 North Ogden Avenue - Suite 136
Chicago, Ilincis 60642 AND

James O'Neill, Esq. & Laura Davis Jones, Esq.
Pachulski Stange, Ziehl & Jones, LLP
919 North Markat Street - 17th Floor

Wilmington, Delaware 19899

Official Form 417A Notice of Appeal and Statement of Election page 1
Case 1:21-cv-00987-LPS Document 1 Filed 07/02/21 Page 4 of 9 PagelD #: 4

Part 4: Optional election to have appeal heard by District Court (applicable only in
certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will
hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the
United States District Court. [f an appellant filing this notice wishes to have the appeal heard by the
United States District Court, check below. Do not check the box if the appellant wishes the Bankruptcy
Appellate Pane! to hear the appeal.

id Appellant(s) elect to have the appeal heard by the United States District Court rather than by
the Bankruptcy Appellate Panel.

Part 5: Sign below A wp Ly

Signature of attorney for appellant(s) (or appellant(s)
if not represented by an attorney}

 

Date: 06/30/2021

 

 

Name, address, and telephone number of attorney
(or appellant(s) if not represented by an attorney):
Gary S$ Smolker

16055 Ventura Boulevard - Suite 525

Encino, California 91436

T: 818-788-7280 Mobile: 310-749-9735

 

 

 

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the
form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit of Fed.
R. Bankr, P, 8002(c}(1), complete Director's Form 4170 (Declaration of Inmate Filing) and file that
declaration along with the Notice of Appeal.]

Official Form 417A Notice of Appeal and Statement of Election page 2

 
Case VL-ULISGY-AMOG LOC S5Z450 Pilea uvo/é¢/4él rage 1 Ul 4
Case 1:21-cv-00987-LPS Document1 Filed 07/02/21 Page 5 of 9 PagelD #: 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: : Case No. 01-01139-AMC
(Jointly Administered)

W.R. Grace & Co., et al., :
: Chapter 11

Reorganized Debtor

 

ORDER

AND NOW. this 22nd day of June. 2021, upon consideration of W.R. Grace & Co.'s
(“Grace”) “Motion to Approve Request to Cancel June 24, 2021 Hearing” (“Motion to Cancel”),
Gary Smolker'’s (“Smolker”) “Response and Notice of Pleader Gary Smolker Does Not Consent
to Entry of Final Orders or Judgments With Respect to W.R. Grace’s Pending Motion to Cancel
June 24, 2021 Hearing Date” (“Response”), Smolker’s “Objection to W.R. Grace & Co.'s
Request to Cancel June 24, 2021 Hearing and Gary Smolker’s Request the Court Hear Ex Parte
Application for Protective Order and Motion for Sanctions” (“Objection”), and Grace’s “Reply
In Support of the Reorganized Debtor's Request to Cancel June 24, 2021 Hearing” (“Reply”), the
Court hereby finds as follows:

t. On March 15, 2021, Smolker filed a “Request for Hearing Date for Motion Seeking a

Court Order Ordering W.R. Grace & Co. Attorneys...to each pay compensation to Gary

S. Smolker in the amount of $3,000,000 as sanctions as a consequence of their wrongful

conduct” (“Sanctions Hearing Request”). Case No. 01-01139 ECF No. (“ECF”) 33215.

In the Sanctions Hearing Request, Smolker alleged:

[i]t is Smolker’s contention that Grace’s Motion for Summary Judgment
[in connection with Grace’s objection to Smolker’s claim], and Attorney
Lewis” testimony in support of Grace’s motion are overt acts in
furtherance of an ongoing conspiracy to wrongfully harm Smolker and
that Grace’s Motion for Summary Judgment and Attorney Lewis’
Case 01-01139-AMC Doc 33236 Filed 06/22/21 Page 2 o14
Case 1:21-cv-00987-LPS Document1 Filed 07/02/21 Page 6 of 9 PagelD #: 6

testimony in support thereof additionally are also wrongful overt acts in
furtherance of a conspiracy to wrongfully conceal from members of the
general public...that Syloid 244 is a toxic pesticide product that can cause
personal injury... Case No. 01-01139 ECF 33215 at p. 2.

2. Ultimately, the Sanctions Hearing Request proposed that:

[iJn the motion for sanctions Smolker intends to prove that during these
proceedings regarding Grace’s Motion for Summary Judgment, Grace’s
attorneys made it impossible for the court to hear Smolker’s contention
that Grace’s motion for summary judgment is an overt act in furtherance
of a conspiracy to wrongfully harm Smolker and to wrongfully harm
members of the public who are users of Grace’s product Syloid 244
[hereinafter referred to as “Proposed Sanctions Motion”]. Case No. 01-
01139 ECF 33215 at p. 3.

3, Inconnection with the Proposed Sanctions Motion, Smolker requested in the Sanctions
Hearing Request “that the court set a hearing date at least 30 days after the Court hears
and decides Smolker’s Motion for Court Order Compelling Grace to Produce
Documents...Smolker will be filing a motion seeking an order ordering Grace to produce
documents shortly.” Case No. 01-01139 ECF 33215 at p. 2-3.

4. The Sanctions Hearing Request also states “Smolker needs at least 60 days to write the
above described motion for sanctions because Grace's attorneys [sic] wrongful actions
have been so numerous...” Case No. 01-01139 ECF 33215 at p. 3. Accordingly, the
Court set a hearing date on the Proposed Sanctions Motion for June 24, 2021 with an
objection deadline of June 3, 2021. Case No. 01-01139 ECF 929630.

5. Smolker still has not filed a motion for an order compelling Grace to produce documents

or the Proposed Sanctions Motion described supra, well in excess of sixty days since he

filed the Sanctions Hearing Request.
Case 01-01139-AMC Doc 33236 Filed 06/22/21 Page 3 O14
Case 1:21-cv-00987-LPS Document1 Filed 07/02/21 Page 7 of 9 PagelD #: 7

6. On June 4, 2021, Grace filed the Motion to Cancel on the basis that sixty days had long
passed since Smolker filed the Sanctions Hearing Request without Smolker filing his
Proposed Sanctions Motion. Case No. 01-01139 ECF 33231 at p. 2. 2.

7. Smolker has not yet filed any of the motions which he stated in the Sanctions Hearing
Request he had intended to file. As « result, because the Court does not have Smolker’s
Proposed Sanctions Motion before it upon which to conduct a hearing or rule,’ it is

hereby ORDERED that Grace’s Motion to Cancel is GRANTED? without prejudice to

 

' Smolker’s Objection, filed on June 22, 2021, is confusing. At no point does he contest that he never filed
his Proposed Sanctions Motion related to Grace’s conduct in prosecuting its objection to Smolker’s claim. Instead,
he complains of Grace's alleged misconduct in obtaining a briefing schedule for Smolker’s appeal of this Court's
order entered March 16, 2021 sustaining Grace’s objection to Smolker's claim (“Appeal”). See Case No. 01-01 139
ECF 33233 at 1-5. Specifically, Smolker appears to request that this Court keep the hearing scheduled for June 24,
2021 so that it can hear his new request for a “protective order” and “motion for sanctions” based on Grace's alleged
misconduct before the District Court for the District of Delaware (“District Court”) related to obtaining a briefing
schedule for the Appeal. In particular, Smolker seeks to have this Court submit a proposed order to the District
Court which would. ister alia, essentially prohibit Grace from filing any “pleadings or letters” with the Bankruptcy
Court for sixty days: permit Smolker to periodically file claims for Grace’s attorneys to reimburse him for certain
living expenses; and order Grace to reimburse him for certain living expenses already incurred in May and June,
2021 (“Protective Order Request”). /d. at 5-7. The Objection cites no legal or factual basis for this far-reaching
request.

Ultimately. the Protective Order Request is not currently before the Court. The conduct upon which that
request is based ts entirely distinct from the alleged conduct upon which the Proposed Sanctions Motion related to
Grace's prosecution of its objection to Smolker's claim is based. The June 24, 2021 hearing date was reserved for
the Proposed Sanctions Motion, not for any random request which Smolker may decide he wants to make on the eve
of that hearing. The Protective Order Request has not been properly noticed for a hearing in accordance with
Delaware Local Bankruptcy Rule 9006-1(c). To the extent Smolker’s Protective Order Request was an attempt to
obtain a hearing on an expedited basis and bypass the local notice requirements, he has failed to identify any
exigencies justifying a hearing on shortened notice. See Del. Local Bankr, Rule 9006-1(e). To the extent Smolker’s
Protective Order Request is an attempt to obtain a preliminary injunction or temporary restraining order, he does not
reference the applicable legal standard at all, nor identify any irreparable injury which he would suffer if the Court
did not immediately grant the Protective Order Request. See Continental Group, Inc. v. Amoco Chemicals Corp.,
614 F.2d 351, 359 (3d Cir. 1980). Based on the foregoing, unless and unti! this Protective Order Request is properly
noticed for a hearing with objection deadlines complying with Delaware Local Bankruptcy Rule 9006-1, it simply is
not before the Court for consideration.
= In his Response, Smolker filed a notice pursuant to Federal Rule of Bankruptcy Procedure 7008 that he ‘does not
consent to the Bankruptcy Court making a final order on W.R. Grace & Co.’s pending motion to Cancel [sic] June
24, 2021 Hearing Date.” Case No. 01-01139 ECF 33232 at p. 1. Federal Rule of Bankruptcy Procedure is only
applicable in adversary proceedings and provides, in relevant part, “[i]n an adversary proceeding before a
bankruptcy court, the complaint. counterclaim, cross-claim, or third-party complaint shall contain a statement that
the pleader does or does not consent to entry of final orders or judgment by the bankruptcy court.” Federal Rule of
Bankruptcy Procedure 9014(c) also excludes Federal Rule of Bankruptcy Procedure 7008 from its list of rules
applicable in contested matters. Smolker is not a party to an adversary proceeding in this bankruptcy case and has
not initiated one by virtue of his Opposition/Protective Order Request. Therefore, Federal Rule of Bankruptcy
Procedure 7008 is inapplicable in this contested matter.
Case 01-01139-AMC Doc 33236 Filed 06/22/21 Page 4 of 4
Case 1:21-cv-00987-LPS Document1 Filed 07/02/21 Page 8 of 9 PagelD #: 8

Smolker filing and properly noticing his Proposed Sanctions Motion for a hearing in

accordance with the applicable legal rules at a later date when he is ready to do so,

Ow

Honorable Ashely M. Chan
United States Bankruptcy Judge

 
Case 1:21-cv-00987-LPS Document1 Filed 07/02/21 Page 9 of 9 PagelD #: 9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
Case No. 01-01139 (AMC) (Jointly Administered)

| am a resident of the State of California, over the age of eighteen years, and not a party to this
action. My business address is 16055 Ventura Boulevard, Suite 525, Encino, California 91436.
On Taly i , 2021, | served the following attached document:

CREDITOR GARY S. SMOLKER’S NOTICE OF APPEAL AND STATEMENT OF ELECTION TO HAVE
THE APPEAL HEARD BY THE UNITED STATES DISRICT COURT WITH ATTACHED ORDER (FILED
JUNE 22, 2021) APPEALED FROM AND ACCOMPANYING OPINION

X____ VIA MAIL, by placing a true copy of the documents listed above in a sealed envelope
with postage fully prepaid in United States mail in the State of California, at Encino, California,
addressed as set forth below:

Law Offices of Roger Higgins, LLC, Attention Roger Higgins, Esq., 516 North Ogden Avenue, Suite
136, Chicago, Illinois 60642

Pachulski Stang Zieh! & Jones, LLP, Attention James E. O'Neill, Esq. and Laura Davis Jones, Esq.,
919 North Market Street, 17" Floor, Wilmington, Delaware, 19899-8705

X BY FEDERAL EXPRESS: ORIGINAL SENT FOR FILING WITH THE UNITED STATES
BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE VIA FEDERAL EXPRESS OVERNIGHT MAIL

United States Bankruptcy Court for the District of Delaware
Office of the Clerk

824 Market Street

Wilmington, Delaware 19801

Executed on July l ,2021, at Encino, California. | declare under penalty of perjury under
the laws of the United States that the above is true and correct.

 

 
